DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 10 is objected to because of the following informalities:  Lines 8 and 10 respectively recite “connecting a second end of the first” in which the word end appears to be repeated.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LI (US 20160012958).
Regarding claim 1, LI discloses a semiconductor device, comprising: 
a substrate (substrate 260, see fig 7-8, para 23); 
a first substantially spiral-shaped conductor (the conductive path formed by 711 and 721 forms a substantially spiral shape, see fig 7, para 40) on the front side of the substrate (711 and 721 are on a top side of 260, see fig 7); 
a second substantially spiral-shaped conductor (conductor 742_1 is substantially spiral shaped, see fig 7, para 43) on a back side of the substrate (742_1 is on a bottom side of 260, see fig 7); 
a first through-substrate via (TSV) electrically connecting a first end of the first substantially spiral-shaped conductor to a first end of the second substantially spiral-shaped conductor (TSV 793 electrically connects an end of 711_4 to an end of 742_1, see fig 7, para 43); and 
a second TSV electrically connecting a second end end of the first substantially spiral-shaped conductor to a second end of the second substantially spiral- shaped conductor (TSV 794 electrically connects and end of 741_1 with an end of 742_1, see fig 7, para 43)\.
Regarding claim 2, LI discloses the semiconductor device of claim 1, wherein at least one of the first substantially spiral-shaped conductor and the second substantially spiral-shaped conductor is configured to be wirelessly coupled to another substantially spiral-shaped conductor in another semiconductor device (the top conductor 711/721 has an inductance and a capacitance, and is thus capable of being connected by inductive or capacitive coupling to another coil, see fig 7).
Regarding claim 3, LI discloses the semiconductor device of claim 1, further comprising a plurality of circuit elements on a front side of the substrate (fig 7, Port1 and Port2, see para 39) to which the substantially spiral-shaped conductor is connected.
Regarding claim 4, LI discloses the semiconductor device of claim 1, wherein the first TSV is coaxially aligned with the first substantially spiral-shaped conductor (the central axis of 711/721 lines up with that of 742_1, see fig 7).
Regarding claim 5, LI discloses the semiconductor device of claim 1, wherein the first TSV and the second TSV are disposed proximate to but not coaxially aligned with the first substantially spiral- shaped conductor (793 and 794 are not coaxially aligned with 742_1, see fig 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 20160012958) in view of SAITOH (US 20040246692).
Regarding claim 6, LI discloses the semiconductor device of claim 1.
LI fails to explicitly disclose a device, further comprising a layer of insulating material covering the first substantially spiral-shaped conductor.
SAITOH discloses a device, further comprising a layer of insulating material (insulator 2 covers inductor coil 4, see fig 21, para 82) covering the first substantially spiral-shaped conductor.
LI and SAITOH are analogous art because they both are directed towards devices with conductive coils and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LI with the insulating covering of SAITOH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LI with the insulating covering of SAITOH in order to obtain a component with high reliability (see SATOH para 366).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 20160012958) in view of MACKH (US 20110073987).
Regarding claim 7, LI discloses the semiconductor device of claim 1.
LI fails to explicitly disclose a device, wherein the substrate is a silicon substrate between about 10 and 100 microns thick.
MACKH discloses a device, wherein the substrate is a silicon substrate between about 10 and 100 microns thick (the substrate 100 can be 30 microns thick, see fig 1, para 42).
LI and MACKH are analogous art because they both are directed towards devices with conducting coils and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LI with the substrate thickness of MACKH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LI with the substrate thickness of MACKH in order to form a device with higher inductivity and lower ohmic losses (see MACKH para 61).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 20160012958) in view of TSENG (US 20140131841).
Regarding claim 8, LI discloses the semiconductor device of claim 1.
LI fails to explicitly disclose a device, wherein each of the first and second TSV is between about 2 and 50 microns in diameter.
TSENG discloses a device, wherein each of the first and second TSV (fig 2B, 131, para 29) is between about 2 and 50 microns in diameter (diameter D can be 30 microns, see para 19).
LI and TSENG are analogous art because they both are directed towards devices with conducting coils and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LI with the feature size of TSENG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LI with the feature size of TSENG in order to make a device with recued change of a pop-up defect (see TSENG para 19).  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 20160012958) in view of KANNO (US 20110084782).
Regarding claim 9, LI discloses the semiconductor device of claim 1.
LI fails to explicitly disclose a device, wherein the first substantially spiral- shaped conductor spans an area of between about 80 and 600 microns across.
KANNO discloses a device, wherein the first substantially spiral- shaped conductor (copper spiral inductor, see fig 5, 105, para 101) spans an area of between about 80 and 600 microns across (105 is 400 microns across, see para 101).
LI and KANNO are analogous art because they both are directed towards devices with conducting coils and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LI with the feature size of KANNO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LI with the feature size of KANNO in order to achieve good transmission efficiency (see KANNO para 101). 
Claim(s) 10-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 20160012958) in view of HASHIMOTO (US 20070205855).
Regarding claim 10, LI discloses a semiconductor package, comprising: 
a first die (device 100 in fig 7, see para 39) including: 
a substrate (substrate 260, see fig 7-8, para 23); 
a first substantially spiral-shaped conductor (the conductive path formed by 711 and 721 forms a substantially spiral shape, see fig 7, para 40) on the front side of the substrate (711 and 721 are on a top side of 260, see fig 7); 
a second substantially spiral-shaped conductor (conductor 742_1 is substantially spiral shaped, see fig 7, para 43) on a back side of the substrate (742_1 is on a bottom side of 260, see fig 7);
a first through-substrate via (TSV) electrically connecting a first end of the first substantially spiral-shaped conductor to a first end of the second substantially spiral-shaped conductor (TSV 793 electrically connects an end of 711_4 to an end of 742_1, see fig 7, para 43); and 
a second TSV electrically connecting a second end end of the first substantially spiral-shaped conductor to a second end of the second substantially spiral-shaped conductor (TSV 794 electrically connects and end of 741_1 with an end of 742_1, see fig 7, para 43).
LI fails to explicitly disclose a device comprising a second die including: 
a third substantially spiral-shaped conductor; 
wherein a front side of the second die is disposed facing the back side of the first die, such that the second and third substantially spiral-shaped conductors are configured to wirelessly communicate.
HASHIMOTO discloses a device comprising a second die (second substrate 300, see fig 9, para 268) including: 
a third substantially spiral-shaped conductor (fig 9, 390, para 268); 
wherein a front side of the second die (side of 300 with 390 on it, see fig 9) is disposed facing the back side of the first die (side of 200 with 295 on it, see fig 9), such that the second and third substantially spiral-shaped conductors are configured to wirelessly communicate (390 and 295 are arranged to communicate, see para 268).
LI and HASHIMOTO are analogous art because they both are directed towards devices with conducting coils and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LI with the additional substrates with coils of HASHIMOTO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LI with the additional substrates with coils of HASHIMOTO in order to achieve communication between the substrates (see para 268).
Regarding claim 11, LI and HASHIMOTO disclose the semiconductor package of claim 10.
LI fails to explicitly disclose a device, wherein the second and third substantially spiral-shaped conductors are configured to wirelessly communicate by inductive coupling.
HASHIMOTO discloses a device, wherein the second and third substantially spiral-shaped conductors are configured to wirelessly communicate by inductive coupling (the elements can be spiral shaped, inductors, see fig 3, para 52, and thus will couple inductively).
LI and HASHIMOTO are analogous art because they both are directed towards devices with conducting coils and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LI with the additional substrates with coils of HASHIMOTO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LI with the additional substrates with coils of HASHIMOTO in order to achieve communication between the substrates (see para 268).
Regarding claim 12, LI and HASHIMOTO disclose the semiconductor package of claim 10.
LI fails to explicitly disclose a device, wherein the second and third substantially spiral-shaped conductors are configured to wirelessly communicate by capacitive coupling.
HASHIMOTO discloses a device, wherein the second and third substantially spiral-shaped conductors are configured to wirelessly communicate by capacitive coupling (390 and 295 are conductors which are separated by an insulator, and will thus be capacitively coupled, see fig 9 and claim 7).
LI and HASHIMOTO are analogous art because they both are directed towards devices with conducting coils and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LI with the additional substrates with coils of HASHIMOTO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LI with the additional substrates with coils of HASHIMOTO in order to achieve communication between the substrates (see para 268).
Regarding claim 13, LI and HASHIMOTO disclose the semiconductor package of claim 10.
LI fails to explicitly disclose a device, wherein the second die further comprises a second plurality of circuit elements on the front side of the second die.
HASHIMOTO discloses a device, wherein the second die further comprises a second plurality of circuit elements (pads 360, see fig 9, para 256) on the front side of the second die.
LI and HASHIMOTO are analogous art because they both are directed towards devices with conducting coils and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LI with the additional substrates with coils of HASHIMOTO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LI with the additional substrates with coils of HASHIMOTO in order to achieve communication between the substrates (see para 268).
Regarding claim 17, LI and HASHIMOTO disclose the semiconductor package of claim 10.
LI fails to explicitly disclose a device, wherein the second and third substantially spiral-shaped conductors are at least substantially coaxially aligned.
HASHIMOTO discloses a device, wherein the second and third substantially spiral-shaped conductors are at least substantially coaxially aligned (390 and 295 are at least close to being coaxially aligned, see fig 9).
LI and HASHIMOTO are analogous art because they both are directed towards devices with conducting coils and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LI with the additional substrates with coils of HASHIMOTO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LI with the additional substrates with coils of HASHIMOTO in order to achieve communication between the substrates (see para 268).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 20160012958) and HASHIMOTO (US 20070205855) in view of MACKH (US 20110073987).
Regarding claim 14, LI and HASHIMOTO disclose the semiconductor package of claim 10.
LI fails to explicitly disclose a device, wherein the first die comprises a silicon substrate between about 50 and 200 microns thick.
MACKH discloses a device, wherein the first die comprises a silicon substrate between about 50 and 200 microns thick (the substrate 100 can be 30 microns thick, see fig 1, para 42).
LI and MACKH are analogous art because they both are directed towards devices with conducting coils and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LI with the substrate thickness of MACKH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LI with the substrate thickness of MACKH in order to form a device with higher inductivity and lower ohmic losses (see MACKH para 61).
Regarding claim 15, LI and HASHIMOTO disclose the semiconductor package of claim 10.
LI fails to explicitly disclose a device, wherein the first die comprises a silicon substrate between about 50 and 200 microns thick.
MACKH discloses a device, wherein the first die comprises a silicon substrate between about 50 and 200 microns thick (the substrate 100 can be 30 microns thick, see fig 1, para 42).
LI and MACKH are analogous art because they both are directed towards devices with conducting coils and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LI with the substrate thickness of MACKH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LI with the substrate thickness of MACKH in order to form a device with higher inductivity and lower ohmic losses (see MACKH para 61).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 20160012958) and HASHIMOTO (US 20070205855) in view of KANNO (US 20110084782).
Regarding claim 16, LI and HASHIMOTO disclose the semiconductor package of claim 10.
LI fails to explicitly disclose a device, wherein each of the second and third substantially spiral-shaped conductors spans an area of between about 80 and 600 microns across.
KANNO discloses a device, wherein each of the second and third substantially spiral-shaped conductors  (copper spiral inductor, see fig 5, 105, para 101) spans an area of between about 80 and 600 microns across (105 is 400 microns across, see para 101).
LI and KANNO are analogous art because they both are directed towards devices with conducting coils and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LI with the feature size of KANNO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LI with the feature size of KANNO in order to achieve good transmission efficiency (see KANNO para 101). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811